Title: John Harvie Price to James Madison, 1 May 1832
From: Price, John Harvie
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                 1st May 1832
                            
                        
                        Having been employd by Mr French to prosecute his claims for land bounty granted to the officers and
                            soldiers of the Revolution by a recent act of Congress, The within order is enclosed to you at his request.
                        Should there be any papers or vouchers in your possession that would be usefull in authenticating the claims
                            of Mr French, and you can with propriety part with them, you would confer a favour by enclosing them to yours, with
                            Sincere Esteem & high Respect
                        
                            
                                Jno: Harvie Price
                            
                        
                    